Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claims 3 and 10 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation “the sealing element” (line 4) lacks antecedent basis.
Further regarding claim 12, the recitation “where one of the sealing element” (line 10) renders the claim indefinite.  Since the claim previously set forth a “sealing element” (claim 12, line 4) it is unclear if the claims are positively limited to one sealing element.  For examination purposes it is assumed that there is one sealing element.
Further regarding claim 12, the recitations “the at least one pipe bottoms” (lines 11-12 and 17-18) render the claim indefinite since the claim previously set forth “at least one pipe bottom” (claim 12, lines 4-5).  For examination purposes it is assumed that there is “at least one pipe bottom”.
Further regarding claim 12, the term “reduces” in the recitation “locally reduces the opened lateral cross section of the through opening” (lines 32-33) a relative term which renders the claim indefinite. The term “reduces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 12, the term “increases” (line 35) is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Namely, it is unclear with respect to what claim element or frame of reference the degree compression of the sealing element is increased.
Further regarding claim 12, the recitation “the amount of compression” (line 35) lacks antecedent basis.
Further regarding claim 12, the term “small” in the recitation “the sealing element is small” (line 36) a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armsden et al. (US 2016/0054069).
Regarding claim 12, Armsden et al. (Figures 4-9) discloses a heat transfer system for transferring heat between a first fluid and a second fluid, comprising: an arrangement composed of pipe elements (2) for passing through the first fluid, at least one pipe bottom (20) having a through opening (38), and a sealing element (22) having a through opening (i.e. 38) (Figures 4-6: Opening 38 is defined by corresponding openings in the pipe bottom and sealing element),
Where the pipe elements are each formed of a flat pipe having a first region (Annotated Figure 9) having a first height X (Figure 6 and Annotated Figure 9: A first height 32) and a depth W (Figure 6: Depth 31) and a second region (Annotated Figure 9) having a second height Y (Figure 6 and Annotated Figure 9: A height parallel to the first height 32) and a support surface (A surface defined by 57 which is in contact with the one or more sealing elements as defined by regions of seal 22 that contact respective pipe elements) arranged on one end portion of the pipe elements, respectively,
Where the sealing element (i.e. regions of seal 22 that contact respective pipe elements) having a wall thickness G (Annotated Figure 9: See thickness of regions of seal 22 that are compressed between openings of the pipe bottom and respective pipe elements) is arranged between an edge of the through opening of the one or more pipe bottoms and a pipe element of the pipe elements (Annotated Figure 9), respectively,
Where the pipe elements have a wide side (i.e. defined by the depth 31) and are aligned parallel to each other and at an interval F (Figures 4-6: Defined by a spacing between adjacent pipe elements) with respect to each other in the first region (Figures 4-6: The pipe elements are arranged such that the respective depths are arranged in parallel) respectively,
Where a web (Annotated Figure 9, see also Figures 4-6: Defined by portions of the pipe bottom 20 that are located between adjacent pipe elements 2) having a height H (Annotated Figure 9, see also Figures 4-6: Defined by a spacing between adjacent through openings 38) is provided between at least two of the through openings which are arranged adjacent to each of the at least one pipe bottom (Figures 4-6), respectively,
Where -when viewing in a height direction c- an extension part (i.e. a length) positioned inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F (Annotated Figure 9: There is a length that results from a sum of the first height X and the interval F) corresponding to (i.e. is related to) an extension part (i.e. a length) positioned inside the one or more second regions of the pipe elements and is (i.e. the extension part inside the one or more second regions of the pipe elements) determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the at least one pipe bottom and two times the wall thickness G of the sealing element (Annotated Figure 9: There is a length that results from a sum of the second height Y, the height H, and two times the wall thickness G), and
Where CM = F - H = Y - X + 2*G,
Where CM is a deformation degree of the one end portion of the pipe elements in the height direction c, where CM ranges between a maximum value CMmax and a minimum value CMmin, where CMmin = 2 G when the first height X and the second height Y of the pipe elements are the same (Annotated Figure 9: There is a “Deformation Degree” of the end portion of the pipe elements that is (i) greater than CMin since there is a deformation degree of the one end portion of the pipe elements in the height direction ‘c’ larger than 2*G and (ii) less than CMmax since the claim does not set forth an upper limit for CMmax),
Where the at least one pipe bottom has a ring element (37) that projects outward from an outer surface of the web and at least locally reduces the opened lateral cross section of the through opening for receiving the sealed element and the pipe elements in a region of the web (Figures 4-9), and
Where the ring element locally increases the amount of compression of the sealing element in a region where the sealing element is small (Figures 4-9 and Paragraphs 5-9: The sealing element is configured to be compressed by the pipe elements and the ring element).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “locally reduces the opened lateral cross section of the through opening for receiving the sealing element and the pipe elements in a region of the web” (lines 32-34) and “locally increases the amount of compression of the sealing element in a region where the sealing element is small” (lines 35-36) constitutes a functional limitation, there being no differentiating structure recited.

    PNG
    media_image1.png
    839
    664
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Potier (US 5,901,784).
Regarding claim 1, Armsden et al. (Figures 4-9) discloses a heat transfer system for transferring heat between a first fluid and a second fluid, heat transfer system comprising an arrangement comprising:
Pipe elements (2) for passing through the first fluid, at least one pipe bottom (20) having a through opening (38), and a sealing element (22) having a through opening (i.e. 38) (Figures 4-6: Opening 38 is defined by corresponding openings in the pipe bottom and sealing element),
Where the pipe elements are each formed of a flat pipe having a first region (Annotated Figure 9) having a first height X (Figure 6 and Annotated Figure 9: A first height 32) and a depth W (Figure 6: Depth 31) and a second region (Annotated Figure 9) having a second height Y (Figure 6 and Annotated Figure 9: A height parallel to the first height 32) and a support surface (A surface defined by 57 which is in contact with the one or more sealing elements as defined by regions of seal 22 that contact respective pipe elements) arranged on one end portion of the pipe elements, respectively,
Where the sealing element (i.e. regions of seal 22 that contact respective pipe elements) has a wall thickness G (Annotated Figure 9: See thickness of regions of seal 22 that are compressed between openings of the pipe bottom and respective pipe elements) is arranged between an edge of the through opening of the at least pipe bottom and a pipe element of the pipe elements (Annotated Figure 9), respectively,
Where the pipe elements have a wide side (i.e. defined by the depth 31) and are aligned parallel to each other and at an interval F (Figures 4-6: Defined by a spacing between adjacent pipe elements) with respect to each other in the first region (Figures 4-6: The pipe elements are arranged such that the respective depths are arranged in parallel) respectively,
Where a web (Annotated Figure 9, see also Figures 4-6: Defined by portions of the pipe bottom 20 that are located between adjacent pipe elements 2) having a height H (Annotated Figure 9, see also Figures 4-6: Defined by a spacing between adjacent through openings 38) is provided between the through openings which are arranged adjacent the at least one pipe bottom (Figures 4-6),
Where an extension part (i.e. a length) positioned inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F (Annotated Figure 9: There is a length that results from a sum of the first height X and the interval F) corresponding to an extension part (i.e. a length) positioned inside the one or more second regions of the pipe elements and is (i.e. the extension part inside the one or more second regions of the pipe elements) determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the at least one pipe bottom and two times the wall thickness G of the sealing element (Annotated Figure 9: There is a length that results from a sum of the second height Y, the height H, and two times the wall thickness G), and
Where CM = F - H = Y - X + 2*G,
Where CM is a deformation degree of the one end portion of the pipe elements in the height direction c, where CM ranges between a maximum value CMmax and a minimum value CMmin, where CMmin = 2 G when the first height X and the second height Y of the pipe elements are the same (Annotated Figure 9: There is a “Deformation Degree” of the end portion of the pipe elements that is (i) greater than CMin since there is a deformation degree of the one end portion of the pipe elements in the height direction ‘c’ larger than 2*G and (ii) less than CMmax since the claim does not set forth an upper limit for CMmax).
Where lateral cross sections of the pipe elements are expanded within one or more of the second regions (Figures 4-9 and Paragraph 105, see also annotated Figure 9: Broad 34 and narrow 35 portions of the pipe elements are expanded -i.e. enlarged- in the second region, relative the first region) on a plane aligned vertically with respect to a vertical direction a of the pipe elements (Figures 4-9, see also annotated Figure 9: The cross section of the pipe elements are expanded along “a plane aligned vertically”), and
However, Armsden et al. does not explicitly teach or disclose the pipe elements as having a molding part that extends from an expanded lateral cross section within one or more of the second regions and outwards in the height direction c in a region of an apex of a vertical side of the pipe elements.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the pipe elements have a molding part (38) that extends from an expanded lateral cross section within one or more of the second regions and outwards in a height direction c (i.e. as defined by a direction along T’2) in a region of an apex of a vertical side of the pipe elements (Annotated Figure 3: The molding part extends outwardly from the second region along a direction c).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipe elements as disclosed by Armsden et al. with a molding part as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.

    PNG
    media_image2.png
    572
    439
    media_image2.png
    Greyscale

Regarding claim 2, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements are made of metal (Paragraphs 5, 13 and 83).
Regarding claim 4, Armsden et al. discloses a heat transfer system as discussed above, where the flow lateral cross sections of the pipe elements are limited by two side surfaces disposed to face each other (Figure 6: See side surfaces parallel to 31), respectively, and where each of the two side surfaces form a narrow side or a vertical side of the flow lateral cross section in pair (Figure 6: See curved side surfaces extending along 32), respectively.
Regarding claim 5, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces of the pipe elements arranged adjacent to each other (i.e. the side surfaces parallel to 31) (Figure 6) are aligned vertically with respect to each other at contact edges proceeding in the vertical direction a (Figures 4-6, see also Annotated Figure 9), and the contact edges have a transition part round-processed having an edge radius R (Figure 6: The curved side surfaces extending along 32 have an edge radius R), respectively.
Regarding claim 7, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces arranged at the vertical side of the flow lateral cross section of the pipe elements (i.e. the side surfaces parallel to 31) (Figure 6), respectively, are connected to each other through one of the two side surface of the narrow side bent outwards in the semicircle hollow cylinder shape and having an outer radius R (Figure 6: The curved side surfaces extending along 32 have an outer radius R).
Regarding claim 11, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses a maximally expanded region of the molding part in the height direction c (Annotated Figure 9), Armsden et al. does not explicitly teach or disclose an extension part Z.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the pipe elements have an extension part Z (38) in a maximally expanded region of molding part in a height direction c (Annotated Figure 3), where a dimension of an extension part Z is dependent affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a dimension of the extension part Z is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased dimension of the extension part Z results in increased compressive force (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a dimension of an extension part Z is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with an extension part Z as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.
Regarding claim 13, Armsden et al. discloses a heat transfer system as discussed above, where a bottom area (i.e. an area as defined by the one or more pipe bottoms) is formed as a sidewall element (62) of a collector (41, 41).
Regarding claim 14, Armsden et al. discloses a heat transfer system as discussed above, comprising two sealing elements (Figure 9-10 and Paragraphs 98, 108, and 112: There are two sealing elements 22) and two of the at least one pipe bottom (Figure 9-10 and Paragraphs 98, 108, and 112: There are two pipe bottoms 20), where two pipe bottoms each having one of the through openings (Figure 9-10 and Paragraphs 98, 108, and 112) and the two sealing elements having through openings are formed (Figure 9-10 and Paragraphs 98, 108, and 112), where one pipe bottom of the two pipe bottoms is fluidically connected with the pipe elements in a fluid sealing method (Figures 9-10), where the through openings coincide with an outer shape of the pipe elements in the outer shape (Figure 4-9), and where each of the pipe elements are arranged to have a first end portion passing through the more than one through-openings formed on a first pipe bottom of the two pipe bottoms and a second end portion passing through one of the through openings formed on a second pipe bottom of the two pipe bottoms (Figures 4-6).
Note: the claimed phrase “in a fluid sealing method” is being treated as a product by process limitation; that is, one pipe bottom of the two pipe bottoms is fluidically connected with the pipe elements in accordance with a fluid sealing method (i.e. a sealing process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claims 15 and 18, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements and the multi-disc as made of aluminum (Paragraphs 5 and 83), Armsden et al. does not explicitly teach or disclose the pipe elements and the multi-disc as made of aluminum alloy.
Armsden et al. (Paragraphs 2-12: Background of the invention) teaches a heat transfer system, comprising: pipe elements and a multi-disc (i.e. a fin), where the pipe elements and multi-disc are made of aluminum alloy (Paragraph 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to form the pipe elements and multi disc as disclosed by Armsden et al. from aluminum alloy as taught by the Background of the invention of Armsden et al. to improve heat exchanger service life by forming the heat exchanger from materials that are resistant to both wear and corrosion.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements of one column of the system are aligned side by side and parallel to each other (Figures 4-6).
Regarding claim 17, Armsden et al. discloses a heat transfer system as discussed above, where a multi-disc or a rib (i.e. fins 4) for changing the flow lateral cross section and/or expanding a heat transfer area within the flow path formed inside the first region by the pipe elements arranged adjacent to each other, the multi-disc as an extension part in the height direction c, and the extension part corresponds to the interval F of the pipe elements arranged adjacent to each other (Annotated Figure 9: The “multi-disc” is located with and extends across the interval).
Regarding claim 19, Armsden et al. discloses a method comprising operating the heat transfer system of claim 1 as a coolant-air-heat exchanger within a coolant circulation system (Paragraphs 1, 13, and 18).
Regarding claim 20, Armsden et al. discloses a method as discussed above, where the coolant circulation system is an engine coolant circulation system of a vehicle (Paragraphs 1, 13, and 18).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069) and Potier (US 5,901,784), and further in view of Geskes et al. (US 2009/0090486).
Regarding claims 6 and 8, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having the first height of the first region (Annotated Figure 9) and an edge radius (Figure 6), Armsden et al. does not teach or disclose the first height of the first region of the pipe elements as greater than a value of two times the edge radius R of the pipe elements.
Geskes et al. (Figures 10A and 10B) teaches a heat transfer system, comprising: at least one pipe element (71’), where a first height (Figures 10A and 10B: A height “h” of the pipe element) of a first region is greater than a value of two times an edge radius R (Figures 10A and 10B: An edge radius as defined by a location in which the height “h” and depth “c” intersect) of the pipe elements.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipe elements as disclosed by Armsden et al. with a first height to edge radius as taught by Geskes et al. to improve heat transfer system operating efficiency by increasing pipe element heat transfer fluid capacity (i.e. providing the pipe elements with increased relative volume capacity).  Note: While patent drawings are not always to-scale schematic drawing, drawings can be relied upon to anticipate general structural relationships if they clearly show structure as claimed (MEPE 2125) and features that are clearly shown are not to be disregarded.  In the instant case, Geskes et al. clearly depicts a pipe element in which a first height of a first region is greater than a value of two times the edge radius R of the pipe elements (Figures 10A and 10B).  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972), where Mraz distinguished between the unwarranted reliance on an enlarged section of a small drawing never intended to show dimensions of anything, and a drawing which is a detailed view that clearly shows relative proportions.
Further, while Armsden et al. discloses a parameter CM which falls between CMmin and CMmax as discussed above, Armsden et al. does not explicitly teach or disclose a maximum value for CM.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where a deformation degree “CM” in the second region is in a range between a maximum value CMmax (i.e. T2 is less than T’2) (Figures 2, 3, and 9 and Col. 4, lines 33-59) and a minimum value CMmin (i.e. T2 = T’2) (Figures 7 and 10), and where the deformation degree “CM” affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a deformation degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased deformation degree results in increased compressive force and sealing element effectivness (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a deformation degree is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with a deformation degree as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.
Note: the claimed phrases “after deformation” and “before deformation” in the recitation “the A in the equation corresponds to an expansion capacity of the pipe elements as a ratio of a circumference of the pipe elements at an end portion of the pipe elements after deformation to the circumference of the pipe elements at the end portion of the pipe elements before deformation” (claim 6, lines 5-8 and claim 8, lines 5-9) are being treated as a product by process limitations; that is, an end portion of a pipe element has a first circumference before deformation and the end portion of the pipe element has a second circumference after deformation (i.e. the end portion of the pipe element is deformed in a deformation process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069) and Potier (US 5,901,784), and further in view of Nishikawa et al. (US 2004/0069477).
Regarding claim 9, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having a wall thickness, a first height in a first region, and a width in the first region (Figure 4-6), Armsden et al. does not explicitly teach or disclose values for the wall thickness, the first height in a first region, and the width in the first region.
Nishikawa et al. teaches a heat transfer system, comprising: at least one pipe element (1) having a wall thickness (Figures 2-3: Tb), a first height in a first region of about 2.5mm (Figures 2-3: A first height H between 0.5 to 1.5mm), and a width in the first region of about 10.8mm (Figures 2-3 and Paragraphs 27-28: A first width W ranging from about 10-20mm), where the wall thickness (i.e. Tb), the first height (i.e. H), and the width (i.e. W) are selected based upon anticipated operating conditions (Paragraphs 25-28).  Therefore, the wall thickness, the height, and the width of a pipe element is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased pipe element wall thickness results in increased burst strength (Col. 2, lines 34-45).  Therefore, since the general conditions of the claim, i.e. that the wall thickness, the height, and the width of a pipe element are variable, were disclosed in the prior art by Nishikawa et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with wall thickness, height, and width as taught by Nishikawa et al. to improve heat transfer system operating performance by minimizing heat transfer system weight while minimizing resistance to refrigerant flow and optimizing pressure resistance (i.e. burst strength) (Paragraphs 6-9 of Nishikawa et al.).
Further, while Armsden et al. discloses first and second regions such that there is a degree of deformation CM of the pipe elements between the first and second regions as discussed above, Armsden et al. does not explicitly teach or disclose values for the second height and the width in the second region.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the first width (i.e. T1) is substantially equal to the second width (i.e. T’1) (Figures 1-3 and Col. 4, lines 33-41), and where a deformation degree “CM” between the first height (i.e. T2) and the second height (i.e. T’2) is in a range between a maximum value CMmax (i.e. T2 is less than T’2) (Figures 2, 3, and 9 and Col. 4, lines 33-59) and a minimum value CMmin (i.e. T2 = T’2) (Figures 7 and 10), and where the deformation degree “CM” affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a deformation degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased deformation degree results in increased compressive force and sealing element effectivness (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a deformation degree is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with a deformation degree as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.

Response to Arguments
Regarding the statements on page 8, line 2:
Applicant’s amendment is noted and entered.
Regarding the statements and arguments on page 8, lines 4-9:
Applicant’s statements regarding the 35 USC 112 rejections of record are noted.  However, applicant’s amendment appears to introduce new indefiniteness.
Regarding the statements on page 8, lines 10-11:
Applicant’s statements regarding the 35 USC 102(a)(1) rejections of record are noted.
Regarding the statements on page 8, lines 12-14:
Applicant’s statements regarding the 35 USC 103 rejections of record are noted.
Regarding the arguments on page 8, line 15 to page 9, line 3:
Applicant alleges Armsden does not teach or disclose amended claim 1.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.


Regarding the arguments on page 9, line 4 to page 10, line 5:
Applicant alleges that the ring element of Armsden is not the same as the ring element of amended claim 12 in that the ring element 37 of Armsden is only an edge of a through opening 38 of a base plate 20.  Applicant's arguments have been fully considered but they are not persuasive.
It is asserted that the ring element of the claimed invention does not appear to be structurally distinguished from the ring element of Armsden.  Specifically, Armsden discloses that the at least one pipe bottom (i.e. 20) has a ring element (i.e. 37) that projects outward (i.e. away from) from an outer surface of the web (Annotated Figure 9, see also Figures 4-6: The web is defined by portions of the pipe bottom 20 that are located between adjacent pipe elements 2) and at least locally reduces the opened lateral cross section of the through opening for receiving the sealing element and the pipe elements in a region of the web (Figures 4-9 and Paragraphs 5-9: The sealing element is configured to be compressed by the pipe elements and the ring element).
While element 37 of Armsden is indeed an edge, element 37 is an edge of a through opening (38) that receives a tube (2) such that element 37 defines a ring (Figures 4-9).  Further, element 37 projects outward from (i.e. away from) an outer surface of a web (Annotated Figure 9, see also Figure 14).  Therefore, it is not evident how element 37 of Armsden does not read on the ring as recited by amended claim 12.
Regarding the arguments on page 10, line 6 to page 11, line 5:
Applicant alleges that the cited art does not teach or disclose claims 9, 15, and 18.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant also alleges that Geskes, and Potier do not remedy Armsden with regard to claims 1 and 12.  Applicant's arguments have been fully considered but are moot as Geskes and Potier are not relied upon to remedy Armsden with regard to claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763